internal_revenue_service p o box cincinnati of number release date date date ‘legend organization m n corporation y grant program department of the treasury euployer identification_number contact person - contact telephone number id number uil -4945 at least one an accredited of the code and that it is classified as a private of the internal_revenue_code dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 dated august our records indicate that m was xecognized as exempt from federal_income_tax under section dollar_figure c foundation as defined in sec_509 your letter indicates that m will operate a grant-making program to award scholarsaip grants to employees former employees and the children or immediate_family members of curren and former employees of n m expects to award scholarship qrante annually so long as suitable candidate of quality can be identified for study at secondary school_college_or_university scholarship grants recipient will be chosen from among those qualified individuals who have submitted applications detailing their academic and financial backgrounds as well as their proposed plans of study individuals will consist of those individuals who awarding of ammediace family members of current and former employees of n currently enxolled at for admission at located in the united_states n for a minimum period an individual need not be or her children or immediate_family of time in ordez for him or her members to be scholarship grants will not be used to recruit employees to seek employment at induce employees to continue their employment at or otherwise compel in addition m's employees to follow any course of action sought by n scholarship grants will not be limited to certain individuals based on any employment-related factors such as a current or fozmer employee's position services or duties ii an accredited secondary school_college_or_university are employees former employees and the children or are or who have applied to and meet the minimum standards an eligible recipient of the scholarship grants or have been employed at at the time of the qualified a grant and his and m's i with m of ii in selecting scholarship recipients the m will publicize the availability of the scholarship grants and solicit application_for the scholarship grants in company newsletters and through general email communications as well as on the company website of n glearly identified as the grantor of the scholarship grants in addition announcements of the names of the scholarship grant recipients will be published in company newsletters and through general email communications as well as posted on the company website of n again with m clearly identified as the grantor of the scholarship grants a selection committee of at least three persons who are independent of both m and n and who have knowledge in the education field sufficient to evaluate applicants’ potential will select scholarship grant recipients based on academic achievement demonstrated leadersbip significant extracurricular accomplishments and financial need selection committee may consider academic transcripts aptitude test scores personal recommendations from instructors or othex independent sources conclusions drawn from personal interviews and any other information the commitzee deems germane in assessing an applicants qualifications all scnolarsnip grant recipients will pe selected on an objective and non- discriminatory basis without regard to race national origin or gender the selection committee may select one or more acholarship recipients each year from the class of eligible individuals but the selection committee is not required te select minimum number of scholarship recipients each year in accordance with sec_4 of revproc_76_47 as clarified by revproc_45_51 the total number of scholarship grants awarded in any given year to children and inmediate family members of employees of n the number of eligible children and will not exceed either i immediate_family members who applied for the grants and were considered by of the mumber of employees’ children and the selection committee or immediate_family members who can be shown to be eligible for grants also in accordance with revproc_76_47 the total number of scholarship qrants awarded in any given year to employees of n will not exceed of the number of eligible employees who applied for the grants and were considered by the selection conmittee the selection committee may forward the list of selected scholarship grant recipients to m’s board_of directors for the sole purpose of permitting the board to verify the eligibility requirements and selection criteria followed by the selection committee in considering the eligible recipients and in making its selections m's board_of directors must award scholarship grants in the order recommended by the selection committee the board_of directors may reduce but may not increase the number of scholarship grant recipients selected by the selection committee each scholarship grant will have a one-year term recipient may annually reapply for an additional scholarship grant for each subsequent year of the scholarship grant recipient's secondary school undergraduate or postgraduate education an initial scholarship grant will not be terminated or an application_for an additional scholarship grant declined solely because the recipient ox or her parent or guardian his terminated employment with n subsequent to the awarding of the initial the in addition by accepting a scholarship grant from m scholarship grant scholarship grant recipient is not obligated to pursue any particular course of study and may pursue any course of study of his or her own choosing using the scholarship grant funds each scholarship grant will be and course-related fees books supplies and equipment at the applicable secondary school coblege or university committee may decide to approve an additional_amount that is sufficient to fund part or all of in an amount not to exceed the cost of tuition the selection room board and housing-related expenses at each scholarship grant to exceptional cases the i i ii iv over iii to the extent to m's officers in a position to derive a rent utilities and housing- to substantial contributors of m v any other necessary living or the members of the selection committee will be entitled to secondary school_college_or_university if the scholarship grant recipient obtains institution-provided housing related expenses if the scholarship grant recipient does not obtain institution-provided housing iii travel_expenses to and from the scholarship grant recipient's residence to the secondary school_college_or_university a computer and other technology-related expenses if needed by the scholarship recipient and educational expenses_incurred by the scholarship grant recipient in the case of tuition course-related fees books supplies and equipment and room board and housing-related expenses m will pay possible the scholarship grant funds directly to the applicable secondary school_college_or_university that the scholarship grant recipient is attending in the case of travel computer and other necessazy living and educational expenses m will either pay the application vendor or service provider directly or will reimburse the scholarship grant recipient once he or she has substantiated the expenses_incurred with receipts or other supporting documentation the members of the selection committee will not be private benefit directly or indirectly if certain potential scholaxship grant recipients are recommended or selected as the case may be others reimbursement of reasonable out-of-pocket expenses_incurred in connection with their attendance at meetings of the selection committee such as travel and lodging costs no scholarship grants will be made defined in code sec_507 who are individuals mis board_of directors person with respect to'm within the meaning of code sec_4946 menber of the selection committee or to any family members of any of the persons listed in clauses i through v scholarship grants will be made for a purpose that is inconsistent with the charitable purposes of m each scholarship grant recipient will be required to submit to m on an annual basis report of the recipient’s courses taken and the grades such a report received in each academic semester during the report period must be verified by the secondary school_college_or_university attended by the scholarship grant recipient and must contain a statement by the recipient that the scholarship grant funds received have not been diverted for a upon purpose inconsistent with m's charitable and educational_purposes completion of a scholarship grant recipient's study at the accredited institution for which the scholarship was granted the recipient will be required to submit a final report to m containing the same information required in the annual reports and describing the recipient’s accomplishments with respect to the scholarship grant m may not consider it necessary to obtain reports described above if grant is a scholarship subject_to the provisions of code sec_117 is an educational_institution which normally maintains a regular faculty and curriculum and normally has a reqularly- organized body of students in attendance at the place where its educational activities are carried on to the applicable_educational_institution and the educational_institution agrees to use the scholarship grant funds to defray the recipient’s tuition and course-related fees books supplies and equipment expenses ox pay grant funds to the recipient only if he or she is enrolled at the educational_institution and his or her standing at such institution is consistent with the purposes and conditions of the scholarship grant m elects to pay the scholarship grant directly te any other disqualified to any v in addition no to be used for study at as to members of the and above iv ii vi a written letter of agreement between m and the scholarship grant in the event that a scholarship grant recipient fails to comply with the terms and conditions of the scholarship grant including the requirement to submit a report annually with respect to any academic year in which the scholarship grant recipient has received a scholarship grant as set forth in recipient m will conduct an investigation and take all reasonable and appropriate steps to recover any funds that the scholarship grant recipient has used for an improper purpose m will maintain all records relating to all scholarship grants for a period of four years after each scholarship grant is awarded or declined records will include a showing the name an address of each scholarship grant recipient and a description of the educational and living_expenses funded by the scholaxship qrants and c a list showing the name and address of each applicant who did not receive a scholarship grant sec_4945 a and expenditures made by a private_foundation of the code provides that the term taxable_expenditure sec_4945 means any amount_paid or incurred by a private_foundation as a grant to an individual for travel or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on pursuant to an objective and nondiscriminatory basis is demonstrated that of the code impose certain excise_taxes on taxable a procedure approved in advance if it all acholarship grant applications a list study these b b i and is or talent of the grantee to achieve a specific objective produce if the recipient of such prize or award of the regulations provides that to secure approval sec_53_4945-4 a private_foundation must demonstrate that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 to be used for study at an educational_organization described in sec_170 ap le the grant constitutes a prize or award which is subject_to the provisions of sec_74 is selected from the general_public or the purpose of the grant is report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill tts grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calcviated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer- related program to a child of an employee of the particular employer to which the program relates is as that section read before the tax reform act of sec_117 a scholarship grant that meets the provisions of of the code c b i3i ii it if proc the grants will not be used as percent percentage_test of section dollar_figure applicable to or the mmber of grants awarded under the program in any the recipient wili not be restricted in a course of study that a private foundation’s program satisfies the seven conditions set proc and meets the the service will assume the grants forth in sections dollar_figure through dollar_figure of rev percentage_test described in sec_4 meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants undex your program will be without in compliance with sections dollar_figure through dollar_figure of rev regard to the amendments to sec_117 made by the tax reform act of in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer would be of particular benefit to the relevant employer or to the foundation proc provides a percentage_test guideline section dollar_figure of rev a program that awards grants to children of employees states in the case of a particular employee the program meets the percentage_test if either of of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or a program that awards grants to children of employees of records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in rev you will include as eligible only those children who meet the eligibility standards described in rev this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 program covering the same individuals the percentage_test of revproc_76_47 most be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards conply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 - in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or inconsistent with the purpose described in sec_170 b if you enter into any other for a purpose that is a particular employer b of the code of the code is further proc proc it a one-time the approval of your employer-related grant-making program is approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attozney if you have any questions please contact the person whose nane and telephone number are shown above a true charitable please a sincerely yours robert choi dixector exempt_organizations rulings and agreements
